Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 28 March 2022.  As directed by the Amendment, claims 1 and 7 have been amended.  Claims 1-13 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The arguments presented on pages 6-10 of the Remarks filed on 28 March 2022 have been fully considered by the Examiner in this office action.  These arguments, while persuasive, are based directly or indirectly upon amendments to the independent claims, and are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chai, Xiaoyong, and Qiang Yang, "Multiple-goal recognition from low-level signals," Proceedings of the National Conference on Artificial Intelligence. Vol. 20. No. 1, AAAI Press; 2005 (hereinafter “Chai”) (previously cited) in view of Ramirez, M., and Geffner, H. 2010, “Probabilistic Plan Recognition Using Off-The-Shelf Classical Planners,” Proceedings of the 24th National Conference on Artificial Intelligence (AAAI) (2010), as cited by the Applicant in ¶ [0004] of the instant specification, hereinafter “Ramirez.” (previously cited) and further in view of Sohrabi et al., "Hypothesis Exploration for Malware Detection using Planning," Proceedings of the Twenty-Seventh AAAI Conference on Artificial Intelligence, (AAAI-13), Bellevue, Washington, July 14-18, 2013, hereinafter “Sohrabi.” (previously cited),  Biplav Srivastava et al., “Domain Independent Approaches for Finding Diverse Plans,” IJCAI-07, 2007, hereinafter “Srivastava” (previously cited) and Roberts et al., “Evaluating Diversity in Classical Planning,” in Proceedings of the Twenty-Fourth International Conference on Automated Planning and Scheduling,” hereinafter “Roberts”.

Regarding claim 1, Chai discloses: in response to receiving a set of two or more possible goals of an agent, (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”; Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior”)
a model of a domain, and a set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions [corresponds to claimed ‘observations’] in modeling a user’s behavior in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals])
transforming, by […], a goal recognition problem into an artificial intelligence planning problem, (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models (corresponds to plans) for each of multiple goals to see if those goals are being pursued based on the observed actions.]
determining, […], that the agent is pursuing multiple non-mutually exclusive goals of the set of two or more possible goals (Chai, Fig. 1 showing multiple-goal scenarios including sequential, concurrent, and interleaving goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”); Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.”)
[…] based on the set of observations, identifying, […], unrecognized possible goals for the agent, (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown (corresponds to “unrecognized”) or not of interest];
Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”) [The determination of whether to user is pursuing a specified possible goal or a default goal (e.g. a unrecognized goal) is made based on the user action sequence observations presented to the specified possible goal models G1 ~ Gm as well as the default goal model G0.])
determining, […], a set of plans using an artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models [corresponds to claimed “set of plans”] that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions. Each model corresponds to a claimed “plan” for its respective goal]	
wherein a plan of the set of plans is determined to be for an unrecognized possible goal of the unrecognized possible goals, […]  (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown (corresponds to “unrecognized”) or not of interest];
Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”) [The determination of whether to user is pursuing a specified possible goal or a default goal (e.g. an unrecognized goal) is made based on the user action sequence observations (corresponds to a “plan”) presented to the specified possible goal models G1 ~ Gm as well as the default goal model G0.])

determining, […], a probability distribution over the set of two or more possible goals based on the set of plans and the unrecognized possible goals[…] (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”) [The probability for each special goal is calculated and compared to the probability for the default goal that captures random action, unknown goals, or uninteresting goals.]

Chai does not disclose […] by a system operatively coupled to a processor […]
-or-
wherein the probability distribution for the unrecognized possible goal is based on the cost associated with the plan.
Ramirez teaches […] by a system operatively coupled to a processor […] (Ramirez, pg. 1124, col. 2, ¶ 1, “The experiments were conducted on a dual-processor Xeon ’Woodcrest’ running at 2.33 GHz and 8 Gb of RAM.”)
-and-
wherein the probability distribution for the unrecognized possible goal is based on the cost associated with the plan. (Ramirez, Abstract “We show that this problem can be solved efficiently using classical planners provided that the probability of a partially observed execution given a goal is defined in terms of the cost difference of achieving the goal under two conditions: complying with the observations, and not complying with them. This cost, and hence the posterior goal probabilities, are computed by means of two calls to a classical planner that no longer has to be modified in any way.”; 
Ramirez, Introduction, ¶ 5 “The goal of this work is to introduce a more general formulation that retains the benefits of the generative approach to plan recognition while producing posterior probabilities P(G|O) rather than boolean judgements. For this, a prior distribution P(G) over the goals is assumed to be given, and the likelihoods P(O|G) of the observation O given the goals G are defined in terms of cost differences computed by a classical planner.”;
Ramirez, pg. 1122, Col. 1, first full paragraph “The probabilities P(G|Ot) shown in the figure for the various goals G and times t result from assuming uniform priors P(G) and likelihoods (P(O|G) that are a function of a cost difference: the cost of achieving G while complying with O , and the cost of achieving G while not complying with O. […] since this cost difference is larger than the cost difference for C, which is 2(√2 -1), the posterior probability of C will be higher than the posterior of A, as shown in the figure.” [The posterior probability of a plan is adjusted based on its cost]
Ramirez, pg. 1123, last five lines, “The equations above, along with the priors, yield the posterior distribution P(G|O) over the goals. In this distribution, when the priors are equal, it is simple to verify that the most likely goals will be precisely the ones that minimize the expression cost (G,O) - cost(G,O[bar])”) 

Ramirez is analogous art, as it is in the field of goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the processor and memory of Ramirez to implement the method of Chai, as the processor and memory of Ramirez are operable to implement the goal recognition algorithm of Chai given on Chai, pg. 2 “Complete Multi-Goal Recognition Algorithm” and the device driver and API (Application Program Interface) recited at Chai, pg. 7, Col. 1, ¶ 1 “We collected 850 single-goal traces using the device driver and API we have developed.” 
 It would have further been obvious to utilize the cost calculation and probability adjustment of Ramirez with the recognized and unrecognized goal planning of Chai as, all else being equal, the optimum solution to the planning problem will also be the solution with the lowest cost, as cited by Ramirez at pg. 1122 “Planning Background,” ¶ 2 “A solution or plan for P is an applicable action sequence that maps the initial state into a goal state, and the plan is optimal if it has minimum cost.”

The combination of Chai and Ramirez further does not disclose 
identifying, […] a missing observation associated with the domain, wherein the missing observation is missing from the set of observations;
-or-
wherein identifying the unrecognized possible goal is further based on the missing observation;
-or-
determining […] for the plan, a cost associated with the plan, wherein the cost is increased based on the missing observation;

Sohrabi teaches identifying, […] a missing observation associated with the domain, wherein the missing observation is missing from the set of observations; (Sohrabi, pg. 884, Col.2 lines 9-16, “observations are by nature unreliable because of multiple reasons. The set of observations will be incomplete. Operational constraints will prevent us running in-depth analysis on all the network traffic all the time. [Some domains will necessarily have missing observations.])
-and-
wherein identifying the unrecognized possible goal is further based on the missing observation; (Sohrabi, pg. 885 “Modeling,” second paragraph “To account for the unreliable observations, we introduce an action called “discard” that simulates the “explanation” of an unexplained observation. That is, the instances of the discard action add transitions to the system that account for leaving an observation unexplained.” [Unreliable observations (such as missing observations) may be explained by the use of the “discard” action.  The transitions added by the discard action become part of the action sequence and may be used for modeling goal probabilities (including unknown/unrecognized goals) as taught by Chai above.])
-and-
determining […] for the plan, a cost associated with the plan, wherein the cost is increased based on the missing observation; (Sohrabi, pg. 885, Col. 2, first full paragraph, “Given a set of observations, there are many possible hypotheses, but some could be stated as more plausible than others. For example, since observations are not reliable, the hypothesis can explain a subset of observations α by including instances of the discard action. However, we can indicate that a hypothesis that includes the minimum number of discard actions is more plausible.”;
Sohrabi, pg. 886 “Computation,” ¶¶ 1-3 “Furthermore, the most plausible hypothesis is a plan with minimum cost. […] Assigning costs: We encode the plausibility notion as actions costs. In particular, we assign a high cost [corresponds to claimed “cost is increased”] to the discard action in order to encourage explaining more observations.” [A plan may include unreliable observations which are accounted for by the “discard” action.  However, use of the “discard” action incurs a high cost, which reduces the plausibility of the associated plan.])

Sohrabi is analogous art, as it is in the field of automated goal and plan recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the observations and plan probabilities of Chai with the “discard” function and associated cost penalty of Sohrabi, the benefit being that accounting for unreliable observations allows for a ranking of hypotheses (plans) based on their “plausibility,” taking into account unreliable observations, as cited by Sohrabi, p. 884, last paragraph.

While Chai discloses the artificial intelligence planner (see discussion above regarding the claim limitation determining […] a set of plans using an artificial intelligence planner on the artificial intelligence planning problem) 
-and-
obtain the possible goal of the unrecognized possible goals (see discussion above regarding the claim limitation wherein a plan of the set of plans is determined to be for an unrecognized possible goal of the unrecognized possible goals), the above combination of references does not teach or disclose and wherein the artificial intelligence planner employs a diverse planner to define a minimum distance between two plans of the set of plans […];
optimizes, by the system, a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the unrecognized possible goals.

Srivastava teaches and wherein the artificial intelligence planner employs a diverse planner to define a minimum distance between two plans of the set of plans […]; (Srivastava, § 2 “Distance Measures,” first paragraph and indented expression, “The problem of finding k diverse/similar plans [corresponds to claimed “diverse planner”] for a problem PP, whose set of all plans is represented by Plan(PP), is then stated below.

    PNG
    media_image1.png
    99
    632
    media_image1.png
    Greyscale

[The “dDISTANTkSET” problem is to find a set S of plans, the set S being a subset of all possible plans Plan(PP), such that the number of plans is k and the minimum distance δ between plans in the set is greater than or equal to distance d.  (corresponds to claimed “define a minimum distance between two plans in the set of plans”)]

optimizes, by the system, a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the unrecognized possible goals. (Ibid., [the “dDISTANTkSET” function optimizes the planner results (corresponds to claimed “first solution”) by reducing the set of all possible plans to a subset of k diverse plans with at least a minimum distance d between them];
Srivastava, pg. 2019, Col. 1, first and second paragraph “For each problem, we test with different d values ranging from 0.01 (1%) to 0.95 (95%) and k increases from 2 to n,  where n is the maximum value for which GP-CSP can still find solutions within plan horizon.”; “For each combination of d, k, and a given distance measure, we record the solving time and output the average/min/max pairwise distances of the solution sets.” [The diverse planning of Srivastava (corresponds to claimed “diverse planning problem”) may be optimized by adjusting parameters such as the number of plans k returned and the minimum distance d between plans.]

	Srivastava is analogous art, as it is in the field of automated planning.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the automated planning results of Chai with the diverse planning of Srivastava, the benefit being that diverse planning returns a limited set of plans with at least a minimum amount of diversity between plans, as opposed to a potentially infinite set of possible plans, as recited by Srivastava at § 1 “Introduction”, first paragraph, “In many planning situations, a planner is required to return not one but a set of diverse plans satisfying the same goals which will be used by the external systems collectively. As an example, in adaptive web services composition, the web service engine wants to have a set of diverse plans/compositions such that if there is a failure while executing one composition, an alternative may be used which is less likely to be failing simultaneously,” and § 1 “Introduction”, paragraph three “Such a filtering approach is not very promising, particularly given the fact that the set of plans for a given problem can in principle be infinite.” and footnote 1 “To see this, note that there may be infinitely many non-minimal variations of a single plan.”

	The above combination does not teach wherein the system compares two plans of the set of plans and computes a number between 0, indicating that the plans are different, and 1, indicating that the plans are similar, wherein the comparison is based on stability of the two plans.

	Roberts teaches wherein the system compares two plans of the set of plans and computes a number between 0, indicating that the plans are different, and 1, indicating that the plans are similar, wherein the comparison is based on stability of the two plans (Roberts, pg. 254 “Diversity Metrics,” ¶¶ 1-2 and Equation (2), “Fox et al. (2006) study an online execution context, where plan stability is important to avoid large changes in the plan that could result in surprise, irritation, or wasted execution effort. They define Dstability = |(π1 \ π2)| + | π2 \ π1|, where π1 and π2 are the actions for two plans” [corresponds to the claimed “two plans of the set of plans”];
Ibid. Srivastava et al. (2007) (later also used by Nguyen et al. (2012) normalizes the plan distance by the plan length. [Equation (2)].  [Note that the stability measurement Dstability appears as the numerator in Equation (2), (corresponds to the claimed “wherein the comparison is based on stability of the two plans” and that Equation (2) “normalizes” the plan distance (corresponds to claimed “computes a number between 0, indicating that the plans are different, and 1, indicating that the plans are similar”)]

	Roberts is analogous art, as it is in the field of diverse planning.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the diversity and distance measures of Roberts to evaluate the automated planning results of Chai, the benefit being that it allows for an objective measure of the diversity and distance between two plans, as recited by Roberts on pg. 254, Equations (1)-(3).

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Sohrabi teaches in response to determining that one or more observations are unreliable based on a reliability criterion; (Sohrabi, p. 884 last paragraph, “due to the unreliability of observations, some hypotheses may ignore (i.e. leave as unexplained) observations that are deemed unreliable or inconsistent”;
Sohrabi, pg. 884, Col.2 lines 9-16, “observations are by nature unreliable because of multiple reasons.” “The set of observations will be incomplete […] Observations may be ambiguous […] Observations may be mutually inconsistent. This occurs when we have observations that can be explained by mutually exclusive lifecycle paths – e.g., observations that are exclusive to the malware lifecycle and observations that are exclusive to crawling behavior in the same sequence […] Not all observations will be explainable.”) [Observations may be missing out of necessity, or there may be observations that support mutually exclusive conclusions, which would be a “reliability criterion”.]) 
discarding, by the system, the one or more observations that are unreliable (Sohrabi, p. 885, col. 1, "Modeling," the authors introduce an action called "discard" to simulate the explanation of an unexplained observation.  The "discard" action adds transitions that account for leaving an observation unexplained)      

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Ramirez discloses further comprising, in response to determining that one or more observations are action conditions, (Ramirez, pg. 1123, “Handling the Observations,” actions such as ai and ak appear in the observations O) transforming, by the system, the one or more observations that are action conditions into fluents. (Ramirez, pg. 1123, Col. 1 “Handling the Observations”, ¶ 2 “a fluent pa is made true by an action sequence π if and only if π satisfies the sequence O up to element a”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fluents of Ramirez into the goal recognition of Chai, the benefit being that the use of fluents allows the system to describe conditions in the environment that are true at a given time, as cited by Ramirez at pg. 1122, Col.1, last full paragraph “A problem P defines a state model whose states s, represented by subsets of F, encode truth valuations; namely, the fluents that are true in s.”

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Chai discloses further comprising determining a future time horizon for recognizing additional possible goals for the agent from the unrecognized possible goals. (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.”; Chai, pg. 6, algorithm 2, [In the program loop where potential goal abandonment is considered (lines 7-16 of the algorithm), the likelihood models for both the special goal models M(1-m) as well as the default goal model M0 (which corresponds to random agent action, unknown goals, or uninteresting goals) are updated.  This allows the system to identify unrecognized goals, depending on the likelihood of the default model M0.]

Regarding claim 7, Chai discloses [a] computer-implemented method, comprising: obtaining […] a model of a domain; (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals])
obtaining, […] a set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions [corresponds to claimed ‘observations’] in modeling a user’s behavior in an environment [corresponds to claimed ‘domain’]”;

[…] obtaining, […] a set of possible goals of an agent operating in the domain, (Ibid.,”Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior”
 wherein the set of possible goals are non-mutually exclusive of each other; (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving non-mutually exclusive multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
determining, […] that the agent is pursuing multiple ones of the set of two or more possible goals (Chai, Fig. 1 showing multiple-goal scenarios including sequential, concurrent, and interleaving goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”); Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.”)
transforming, […] a goal recognition problem into an artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions.]
wherein the goal recognition problem is associated with the possible goals of an agent (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
the model of the domain, and the set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals]
based on the set of observations, identifying […] unrecognized possible goals for the agent; (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown (corresponds to “unrecognized”) or not of interest];
Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”) [The determination of whether to user is pursuing a specified possible goal or a default goal (e.g. a unrecognized goal) is made based on the user action sequence observations presented to the specified possible goal models G1 ~ Gm as well as the default goal model G0.])

determining […] a set of plans using an artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not.”) [Each model corresponds to a claimed “plan” for a goal and enables the system to determine, based on the observed actions, whether the goal is being pursued.]
wherein a plan of the set of plans is determined to be for an unrecognized possible goal of the unrecognized possible goals, (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown (corresponds to “unrecognized”) or not of interest];
Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”) [The determination of whether to user is pursuing a specified possible goal or a default goal (e.g. an unrecognized goal) is made based on the user action sequence observations (corresponds to a “plan”) presented to the specified possible goal models G1 ~ Gm as well as the default goal model G0.])
[…] and determining, […] a probability distribution over the set of possible goals based on the set of plans and the unrecognized possible goals (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model [corresponds to claimed ‘unrecognized possible goal’], we can infer that this goal is currently being pursued.”)

	Chai does not disclose by a device operatively coupled to a processor.
-or-
wherein the probability distribution for the unrecognized possible goal is based on the cost associated with the plan.
Ramirez teaches […] by a device operatively coupled to a processor […] (Ramirez, pg. 1124, col. 2, ¶ 1, “The experiments were conducted on a dual-processor Xeon ’Woodcrest’ running at 2.33 GHz and 8 Gb of RAM.”)
-and-
wherein the probability distribution for the unrecognized possible goal is based on the cost associated with the plan. (Ramirez, Abstract “We show that this problem can be solved efficiently using classical planners provided that the probability of a partially observed execution given a goal is defined in terms of the cost difference of achieving the goal under two conditions: complying with the observations, and not complying with them. This cost, and hence the posterior goal probabilities, are computed by means of two calls to a classical planner that no longer has to be modified in any way.”; 

Ramirez is analogous art, as it is in the field of goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the processor and memory system of Ramirez to implement the method of Chai, as the processor and memory of Ramirez are operable to implement the goal recognition algorithm of Chai given on Chai, pg. 2 “Complete Multi-Goal Recognition Algorithm” and the device driver and API (Application Program Interface) recited at Chai, pg. 7, Col. 1, ¶ 1 “We collected 850 single-goal traces using the device driver and API we have developed.”
It would have further been obvious to utilize the cost calculation and probability adjustment of Ramirez with the recognized and unrecognized goal planning of Chai as, all else being equal, the optimum solution to the planning problem will also be the solution with the lowest cost, as cited by Ramirez at pg. 1122 “Planning Background,” ¶ 2 “A solution or plan for P is an applicable action sequence that maps the initial state into a goal state, and the plan is optimal if it has minimum cost.”

The combination of Chai and Ramirez does not teach identifying, […] a missing observation associated with the domain, wherein the missing observation is missing from the set of observations 
-or-
wherein identifying the unrecognized possible goal is further based on the missing observation
-or-
determining, […] for the plan, a cost associated with the plan, wherein the cost is increased based on the missing observation; 

Sohrabi teaches identifying, […] a missing observation associated with the domain, wherein the missing observation is missing from the set of observations; (Sohrabi, pg. 884, Col.2 lines 9-16, “observations are by nature unreliable because of multiple reasons. The set of observations will be incomplete. Operational constraints will prevent us running in-depth analysis on all the network traffic all the time. [Some domains will necessarily have missing observations.])
-and-
wherein identifying the unrecognized possible goal is further based on the missing observation (Sohrabi, pg. 885 “Modeling,” second paragraph “To account for the unreliable observations, we introduce an action called “discard” that simulates the “explanation” of an unexplained observation. That is, the instances of the discard action add transitions to the system that account for leaving an observation unexplained.” [Unreliable observations (such as missing observations) may be explained by the use of the “discard” action.  The transitions added by the discard action become part of the action sequence and may be used for modeling goal probabilities (including unknown/unrecognized goals) as taught by Chai above.]
-and-
determining, […] for the plan, a cost associated with the plan, wherein the cost is increased based on the missing observation; (Sohrabi, pg. 885, Col. 2, first full paragraph, “Given a set of observations, there are many possible hypotheses, but some could be stated as more plausible than others. For example, since observations are not reliable, the hypothesis can explain a subset of observations α by including instances of the discard action. However, we can indicate that a hypothesis that includes the minimum number of discard actions is more plausible.”;
Sohrabi, pg. 886 “Computation,” ¶¶ 1-3 “Furthermore, the most plausible hypothesis is a plan with minimum cost. […] Assigning costs: We encode the plausibility notion as actions costs. In particular, we assign a high cost [corresponds to claimed “cost is increased”] to the discard action in order to encourage explaining more observations.” [A plan may include unreliable observations which are accounted for by the “discard” action.  However, use of the “discard” action incurs a high cost, which reduces the plausibility of the associated plan.])

Sohrabi is analogous art, as it is in the field of automated goal and plan recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the observations and plan probabilities of Chai with the “discard” function and associated cost penalty of Sohrabi, the benefit being that accounting for unreliable observations allows for a ranking of hypotheses (plans) based on their “plausibility,” taking into account unreliable observations, as cited by Sohrabi, p. 884, last paragraph.

While Chai discloses the artificial intelligence planner (see discussion above regarding the claim limitation determining […] a set of plans using an artificial intelligence planner on the artificial intelligence planning problem) 
-and-
obtain the possible goal of the unrecognized possible goals (see discussion above regarding the claim limitation wherein a plan of the set of plans is determined to be for an unrecognized possible goal of the unrecognized possible goals), the above combination of references does not teach or disclose and wherein the artificial intelligence planner employs a diverse planner to define a minimum distance between two plans of the set of plans […];
optimizes, by the system, a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the unrecognized possible goals.

Srivastava teaches and wherein the artificial intelligence planner employs a diverse planner to define a minimum distance between two plans of the set of plans […]; (Srivastava, § 2 “Distance Measures,” first paragraph and indented expression, “The problem of finding k diverse/similar plans [corresponds to claimed “diverse planner”] for a problem PP, whose set of all plans is represented by Plan(PP), is then stated below.

    PNG
    media_image1.png
    99
    632
    media_image1.png
    Greyscale

[The “dDISTANTkSET” problem is to find a set S of plans, the set S being a subset of all possible plans Plan(PP), such that the number of plans is k and the minimum distance δ between plans in the set is greater than or equal to distance d.  (corresponds to claimed “define a minimum distance between two plans in the set of plans”)]

optimizes, by the system, a first solution to the artificial intelligence planning problem and a second solution to a diverse planning problem to obtain the possible goal of the unrecognized possible goals. (Ibid., [the “dDISTANTkSET” function optimizes the planner results (corresponds to claimed “first solution”) by reducing the set of all possible plans to a subset of k diverse plans with at least a minimum distance d between them];
Srivastava, pg. 2019, Col. 1, first and second paragraph “For each problem, we test with different d values ranging from 0.01 (1%) to 0.95 (95%) and k increases from 2 to n,  where n is the maximum value for which GP-CSP can still find solutions within plan horizon.”; “For each combination of d, k, and a given distance measure, we record the solving time and output the average/min/max pairwise distances of the solution sets.” [The diverse planning of Srivastava (corresponds to claimed “diverse planning problem”) may be optimized by adjusting parameters such as the number of plans k returned and the minimum distance d between plans.]

	Srivastava is analogous art, as it is in the field of automated planning.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the automated planning results of Chai with the diverse planning of Srivastava, the benefit being that diverse planning returns a limited set of plans with at least a minimum amount of diversity between plans, as opposed to a potentially infinite set of possible plans, as recited by Srivastava at § 1 “Introduction”, first paragraph, “In many planning situations, a planner is required to return not one but a set of diverse plans satisfying the same goals which will be used by the external systems collectively. As an example, in adaptive web services composition, the web service engine wants to have a set of diverse plans/compositions such that if there is a failure while executing one composition, an alternative may be used which is less likely to be failing simultaneously,” and § 1 “Introduction”, paragraph three “Such a filtering approach is not very promising, particularly given the fact that the set of plans for a given problem can in principle be infinite.” and footnote 1 “To see this, note that there may be infinitely many non-minimal variations of a single plan.”

The above combination does not teach wherein the device compares two plans of the set of plans and computes a number between 0, indicating that the plans are different, and 1, indicating that the plans are similar, wherein the comparison is based on uniqueness of the two plans.

	Roberts teaches wherein the device compares two plans of the set of plans and computes a number between 0, indicating that the plans are different, and 1, indicating that the plans are similar, wherein the comparison is based on uniqueness of the two plans (Roberts, pg. 254 “Diversity Metrics,” ¶¶ 1-2 and Equation (2), “Srivastava et al. (2007) (later also used by Nguyen et al. (2012) normalizes the plan distance by the plan length. [Equation (2)].  [Note that Equation (2) “normalizes” the plan distance (corresponds to claimed “computes a number between 0, indicating that the plans are different, and 1, indicating that the plans are similar”)];
Roberts, pg. 254, Col. 1, ¶¶ 2-3 and Equation (4). “Some plans pad a shorter plan with spurious actions while other plans are simply permutations of the actions. We capture this in a measure, uniqueness, that reduces the plan set to those plans that are not subsumed after removing padded and permuted plans. [Equation (4)] Uniqueness measures the efficiency with which the planner finds novel plans. [corresponds to claimed “wherein the comparison is based on uniqueness of the two plans”]

	Roberts is analogous art, as it is in the field of diverse planning.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the diversity and distance measures of Roberts to evaluate the automated planning results of Chai, the benefit being that it allows for the identification of plans that contain spurious actions or are simply permutations of other plans, as cited by Roberts at pg. 254, Col. 2, ¶ 3 ““Some plans pad a shorter plan with spurious actions while other plans are simply permutations of the actions. We capture this in a measure, uniqueness, that reduces the plan set to those plans that are not subsumed after removing padded and permuted plans.”


Regarding claim 8, the combination of references as applied to claim 7 above teaches [t]he computer-implemented method of claim 7.  Further, Chai discloses further comprising determining, by the device, a future time horizon for recognizing additional possible goals for the agent from the unrecognized possible goals. (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.”; Chai, pg. 6, algorithm 2, [In the program loop where potential goal abandonment is considered (lines 7-16 of the algorithm), the likelihood models for both the special goal models M(1-m) as well as the default goal model M0 (which corresponds to random agent action, unknown goals, or uninteresting goals) are updated.  This allows the system to identify unrecognized goals, depending on the likelihood of the default model M0.]

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Ramirez teaches wherein an increase in the cost associated with the plan reduces a probability of the probability distribution of the unrecognized possible goal. (Ramirez, pg. 1123, Equations (1-5) and last paragraph, “The equations above, along with the priors, yield the posterior distribution P(G|O) over the goals. In this distribution, when the priors are equal, it is simple to verify that the most likely goals will be precisely the ones that minimize the expression cost(G|O) – cost (G|O [bar]).” [To minimize the expression, the term “cost(G|O” (the cost of a achieving a goal G given a plan consisting of a set of observations O) should be small.  Thus, an increase in the cost(G|O) will reduce the likelihood for the given goal.;
Ramirez, pg. 1122, first full paragraph, “The formulation developed in this paper does not prune the possible goals but ranks them according to a probability distribution P(G|O) where O is the observed action sequence. This distribution as a function of time is shown in Figure 2. As it can be seen, until step 3, the most likely goals are A, B, and C, after step 7, D and C, and after step 11, just E. The probabilities P(G|Ot) shown in the figure for the various goals and times result from assuming uniform priors P(G) and likelihoods P(O|G) that are a function of a cost difference: the cost of achieving G while complying with O, and the cost of achieving G while not complying with O. For example, right after step t = 6, the cost of achieving A while complying with O is 7 + 3√2, while the cost of achieving A while not complying with O is 1 + 5√2. From this cost difference, it will follow that O[bar] is more likely than O given A. At the same time, since this cost difference is larger than the cost difference for C, which is 2(√2-1) the posterior probability of C will be higher than the posterior of A, as shown in the figure. [In the example, the higher cost of achieving goal A while complying with the observations O reduces the likelihood of goal A and therefore, its posterior probability.])


	Claim 12 recites similar limitations as claim 10, and is rejected under the same rationale as applied to claim 10 above.

Regarding claim 11, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Sohrabi teaches wherein the cost associated with the plan is increased based on a penalty value. (Sohrabi, pg. 885, Col. 2, first full paragraph, “Given a set of observations, there are many possible hypotheses, but some could be stated as more plausible than others. For example, since observations are not reliable, the hypothesis can explain a subset of observations α by including instances of the discard action. However, we can indicate that a hypothesis that includes the minimum number of discard actions is more plausible.”;
Sohrabi, pg. 886 “Computation,” ¶¶ 1-3 “Furthermore, the most plausible hypothesis is a plan with minimum cost. […] Assigning costs: We encode the plausibility notion as actions costs. In particular, we assign a high cost [corresponds to claimed “penalty”] to the discard action in order to encourage explaining more observations.” [A plan may include unreliable observations which are accounted for by the “discard” action.  However, use of the “discard” action in a plan incurs a high cost corresponding to the claimed “increases the cost associated with the plan”, which reduces the plausibility of the associated plan.])

	Claim 13 recites similar limitations as claim 11, and is rejected under the same rationale as applied to claim 11 above.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Ramirez, Sohrabi, Roberts and Srivastava, and further in view of Dalziel et al. (US 5,579,444, hereinafter "Dalziel"). (previously cited)

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.
Further, Chai discloses further comprising, in response to determining that the set of two or more of the possible goals comprises sequentially dependent goals, (Chai, pg. 3, Fig. 1 “Type 2 Concurrent Goals” [showing Actions 1-5 that are actions for both Goal 1 and Goal 2, and Actions 6-7 that are for Goal 2 alone.  Goals 1 and 2 are “sequentially dependent,” as Goal 2 cannot be completed until Goal 1 is completed, and there are “shared, common actions” (Actions 1-5) between Goal 1 and Goal 2.]; Chai, pg. 4, Col. 1, ¶ 2 “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment.” and to determine the set of plans using the artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model (corresponds to claimed “plan”) is a finite state machine that corresponds to one of a user's goal. 

The above combination does not teach employing, by the system, a predicate representative of a done condition for one or more combinations of possible goals in the set of two or more possible goals, to determine the set of plans.
Dalziel teaches employing, by the system, a predicate representative of a done condition for one or more combinations of possible goals in the set of two or more possible goals. (Dalziel, Fig. 25 and Col. 41, lines 30-35 and 56-60, sub-plans have preconditions [corresponds to claimed “predicate representative of a done condition”] which must be met by completing earlier tasks which satisfy those preconditions)
Dalziel is analogous art, as it is in the field of automated goal recognition.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goals of Chai with the goals and predicates of Dalziel, the benefit being that by recognizing dependent goals and incorporating a mechanism for determining when prerequisites are completed, the system is able to handle goals that must be completed in sequence, as cited by Dalziel at col. 1, lines 8-60.

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Chai discloses further comprising, in response to determining that the set of two or more possible goals comprises sequentially independent goals (Chai, pg. 3, Fig. 1 “Type 1 Sequential Goals” [showing sequential Goal 1 and Goal 2 that do not share any required actions and may be completed independently.])
transforming, by the system, the goal recognition problem into respective artificial intelligence planning problems for the possible goals in the set of possible goals, (Chai, pg. 4, Col. 1, ¶ 1 “In our approach, we establish a dynamic model set in which models are instantiated and terminated dynamically. Each model is a finite state machine and functions as a goal recognizer. Multiple-goal behavior is modelled as transitions among some pre-defined states of these models.” [Each finite state machine model corresponds to a “plan” that recognizes whether or not a particular goal is being pursued.])

The above combination does not teach employing respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems.  
Dalziel teaches employing respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems. (Dalziel, Fig. 25 and Col. 41, lines 30-50, “sub-tasks that complete sub-goals have a preconditions list, an add-list and a delete-list; the add and delete lists are executed upon completion of the sub-goal in order to update the state of the world model”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chai, Ramirez, Sohrabi, and Srivastava in further view of Pattison et al., "Domain independent goal recognition." In Stairs 2010: Proceedings of the Fifth Starting AI Researchers Symposium, vol. 222, p. 238. 2010 hereinafter “Pattison”. (previously cited)

Regarding claim 9, the combination of references as applied to claim 1 above discloses the computer implemented method of claim 1.
The above combination does not teach wherein the set of possible goals fail to be provided as inputs to the system.
Pattison teaches wherein the set of possible goals fail to be provided as inputs to the system (Pattison, Abstract, “we start with a domain description, just as is used for plan construction, and a sequence of action observations.  The task, then, is to identify which possible goal state is the ultimate destination of the trajectory being observed.”; § 1 “Introduction” ¶ 3, “The system uses a standard planning domain model, avoiding the construction of a goal/plan library.”; § 3 “Problem Definition” ¶ 1, “Of course, the goal recognition problem does not contain a goal specification – the problem is to find this specification.” Ibid., “Definition 2”, “Given a goal recognition problem base, G, with facts F, a goal hypothesis for G is a probability distribution over subsets of F reachable from the initial state using actions in G.  The goal hypothesis space for G, •, is the set of all such goal hypotheses for G.” [rather than being given a goal, or even an enumerated list of possible goals, the system of Pattison is only given the “goal hypothesis” space in which end states that are reachable from the starting point (i.e. goals) could exist]
Pattison is analogous art, as it is in the field of planning and goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the planning and goal recognition scheme of Ramirez with the goal hypothesis space of Pattison, the benefit being that the method of Pattison is not restricted to small, enumerated subsets of candidate goal sets, as recited by Pattison in § 3 “Problem Definition,” Col. 2, ¶ 2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126